UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2150



CHARLES T. SHERWIN,

                                              Plaintiff - Appellant,

          versus


PAT PINER; HAROLD MAYNARD; SUSAN BRIGGS;
STEPHEN KUSHNER; KIMBERLY LEDFORD; GEORGE
GLENN, II; STEVEN GHEEN,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-275-5-H)


Submitted:   February 25, 2004             Decided:   April 7, 2004


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Sherwin, Appellant Pro Se.      Zebulon Dyer Anderson,
SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh,
North Carolina; John Francis Morris, MORRIS, YORK, WILLIAMS, SURLES
& BARRINGER, L.L.P., Charlotte, North Carolina; Joseph C. Moore,
III, ALLEN & MOORE, Raleigh, North Carolina; Thomas Giles Meacham,
Jr., William McBlief, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina; Myra Leake Griffin, NORTH
CAROLINA INDUSTRIAL COMMISSION, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

                 Charles T. Sherwin appeals the district court’s orders

dismissing under Fed. R. Civ. P. 12(b)(6) his 42 U.S.C. § 1983

(2000) complaint and denying his motion to alter or amend the

judgment. We have reviewed the record and find no reversible error

and   no    abuse     of   discretion.      Accordingly,      we    affirm    on   the

reasoning of the district court, see Sherwin v. Piner, No. CA-03-

275-5-H (E.D.N.C. filed July 21, 2003; entered July 22, 2003 &

filed Aug. 11, 2003; entered Aug. 12, 2003), and we deny Sherwin’s

motion for remand.           We dispense with oral argument because the

facts      and    legal    contentions   are     adequately   presented       in   the

materials        before    the   court   and     argument   would    not     aid   the

decisional process.



                                                                           AFFIRMED




                                         - 3 -